The bill of sale, if it could be read, is not conclusive evidence of slavery; it can be nothing more than presumptive evidence.1 It was further insisted by the plaintiff's counsel that this woman's color was presumptive evidence of freedom, and cited Taylor, 164. The defendant proved that this woman was in the possession of a person of the name of Lambert, who came from some of the West India islands to Alexandria, in Virginia. When he came to Alexandria he had several persons of color, of whom the plaintiff was one, all of whom the deponent conceived were slaves. The plaintiff's counsel offered to prove that the woman had frequently said she was free, and these conversations had been often repeated since her first coming into the country.
1 2 Tyl. 193.